Judge Robertson,
delivered the opinion of the Court.
A replevin bond is for the direct payment of money. Therefore, a petition and summons may be maintained upon it.
The circuit courts exercise a sound discretion in directing nonsuits for lack of vigilant prosecution. They have a like discretion to reinstate causes in which nonsuits may have beep directed. In the exercise of this discretion, this court will, rarely interfere. The effect of setting aside an. order for a nonsuit, is only to give the plaintiff an opportunity to try his case. It can seldom, if ever, do injustice to the defendant-*489And, therefore, the circuit court will not be controlled, iinless it has reinstated a cause tinder such circumstances, ás will show flagrant injustice to the defendant. No such circumstances appear in this case.
Sanders, for plaintiff; Dana, for defendant.
All the other errors complained, of, are obviated by the case of Salter and Stapp vs. Richárdson, 3 Monroe, 204.
Judgment affirmed with costs and damages.